         8:20-cr-00001-MDN Doc # 24 Filed: 05/12/20 Page 1 of 3 - Page ID # 65



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,

                      Plaintiff,                                    4:20CR1

         vs.                                           FINAL ORDER OF FORFEITURE

DUANE S. MULVAINE,

                      Defendant.



         This matter is before the Court upon the United States=s Motion for Final Order of

Forfeiture (Filing No. 23). The Court reviews the record in this case and, being duly advised in

the premises, finds as follows:

         1.    On March 10, 2020, the Court entered a Preliminary Order of Forfeiture (Filing No.

18), pursuant to 16 U.S.C. §§ 3372(a)(2)(A), 3373(d)(2), and 3374 and 28 U.S.C. § 2461.based

upon the Defendant=s plea of guilty to Counts I-VI and the Forfeiture Allegation of the

Information.    Pursuant to the Preliminary Order of Forfeiture, Defendant=s interest in the

following properties were forfeited to the United States:

   (a)         Howa Model 1500, .223 caliber bolt-action rifle with Nikko Sterling 2.5-10X42

   scope and Mack Brothers MB762S suppressor and four (4) rounds of unfired ammunition;

   serial numbers: Rifle-B336776; Scope-415B00087; Suppressor-A5013.

   (b)         Savage M-25 .17 Hornet caliber bolt-action rifle with Nikon PR31 4-12X40 mm

   scope and SilencerCo Osprey Micro 22LR suppressor; serial numbers: Rifle-J027680;

   Scope-4302454; Suppressor-OSPM-2583.

   (c)         SilencerCo Omega .300 caliber suppressor; serial number: OMG-11206.
         8:20-cr-00001-MDN Doc # 24 Filed: 05/12/20 Page 2 of 3 - Page ID # 66



   (d)          Hogan Model H223 Multi-caliber semi-automatic rifle lower receiver with

   matching .223 caliber upper receiver mated to a Nikon P-223 scope and quick-detach

   suppressor attachment; serial numbers: Lower receiver-12-00304; Scope-2513469.

   (e)          Browning BAR semi-automatic rifle with Nikon scope; serial numbers:

   Rifle-311ZW15754; Scope-6107038.

   (f)          Mathews Halon compound bow; serial number 1854898.

   (g)          Barnett RAZR Carbon Lite crossbow and camouflage carrying case; serial number

   773[rest defaced].

         2.     The United States posted a Notice of Criminal Forfeiture on an official internet

government forfeiture site, www.forfeiture.gov, for at least thirty consecutive days, beginning on

March 11, 2020, as required by Rule G(4)(a)(iv)(C) of the Supplemental Rules for Admiralty or

Maritime Claims and Asset Forfeiture Actions as evidenced by the Declaration of Publication.

(Filing No. 22).

         3.     The United States has advised the Court that no Petitions have been filed. From a

review of the Court file, the Court finds no Petitions have been filed.

         4.     The Motion for Final Order of Forfeiture should be granted.

         IT IS THEREFORE ORDERED, ADJUDGED AND DECREED as follows:

         A. The Motion for Final Order of Forfeiture is hereby granted;

         B. All right, title and interest in and to the above described properties held by any person

         or entity are hereby forever barred and foreclosed;

         C. The properties are hereby forfeited to the United States of America; and,

         D. The United States is directed to dispose of said properties in accordance with law.


                                                  2
8:20-cr-00001-MDN Doc # 24 Filed: 05/12/20 Page 3 of 3 - Page ID # 67



DATED this 12th day of May, 2020.



                                        BY THE COURT:



                                        ____________________________________
                                        MICHAEL D. NELSON
                                        United States Magistrate Judge




                                    3
